 

Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of September 13, 2016 by and between M I Acquisitions,
Inc. (the “Company”) and American Stock Transfer & Trust Company, LLC, as
trustee (“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-212675
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets LLC (“Chardan”) is acting as the underwriter in
the IPO; and

 

WHEREAS, if a Business Combination is not consummated within the initial 18
month period following the closing of the IPO, the Company’s insiders may extend
such period by three one-month periods, up to a maximum of 21 months in the
aggregate, by depositing $125,000 (or $143,750 if the Underwriters’
over-allotment option is exercised in full) into the Trust Account (as defined
below) no later than the 18 month anniversary of the IPO, the 19 month
anniversary of the IPO, or the 20 month anniversary of the IPO (each, an
“Applicable Deadline”) for each one-month extension (each, an “Extension”), in
exchange for which they will receive promissory notes; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association,
$51,500,000 of the gross proceeds of the IPO and the net proceeds of a private
placement taking place simultaneously therewith ($59,255,000 if the
over-allotment option is exercised in full), plus any amount eventually
deposited on account of any Extension, will be delivered to the Trustee to be
deposited and held in the Trust Account for the benefit of the Company and the
holders of the Company’s common stock, par value $.001 per share (“Common
Stock”), issued in the IPO as hereinafter provided (the proceeds to be delivered
to the Trustee, including the proceeds from any loans in connection with an
Extension, if any, will be referred to herein as the “Property”; the
shareholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Shareholders,” and the Public Shareholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1.          Agreements and Covenants of Trustee.  The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (“Trust Account”)
established by the Trustee at JP Morgan Chase & Co. in the United States,
maintained by Trustee, and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 



 

 

 

(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)          In a timely manner, upon the instruction of the Company, invest and
reinvest the Property (i) in United States government treasury bills, notes or
bonds having a maturity of 180 days or less and/or (ii) in money market funds
meeting certain conditions under Rule 2a-7 promulgated under the Investment
Company Act of 1940, as amended, and that invest solely in U.S. treasuries, as
determined by the Company;

 

(d)          Collect and receive, when due, all principal and income arising
from the Property, which shall become part of the “Property,” as such term is
used herein;

 

(e)          Notify the Company and Chardan of all communications received by it
with respect to any Property requiring action by the Company;

 

(f)          Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;

 

(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)          Render to the Company monthly written statements of the activities
of and amounts in the Trust Account reflecting all receipts and disbursements of
the Trust Account; and

 

(i)          Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B, signed on behalf of the Company by its
President, Chief Executive Officer or Chairman of the Board and Secretary or
Assistant Secretary and, in the case of a Termination Letter in a form
substantially similar to that attached hereto as Exhibit A, acknowledged and
agreed to by Chardan, and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed in the Termination
Letter and the other documents referred to therein; provided, however, that in
the event that a Termination Letter has not been received by the Trustee by the
18-month anniversary of the closing of the IPO (“Closing”) or, in the event that
the Company executed a letter of intent or definitive agreement for a Business
Combination  within 18 months from the closing of the IPO but has not completed
the Business Combination within such 18-month period, the 21-month anniversary
of the Closing, (“Last Date”), the Trust Account shall be liquidated in
accordance with the procedures set forth in the Termination Letter attached as
Exhibit B hereto and distributed to the Public Shareholders as of the Last Date.

 

(j)          [intentionally omitted]

 

(k)          [intentionally omitted]

 



 2 

 

 

(l)          Upon receipt of an extension letter (“Extension Letter”)
substantially similar to Exhibit D hereto at least five business days prior to
the Applicable Deadline, signed on behalf of the Company by an executive
officer, and receipt of the dollar amount specified in the Extension Letter on
or prior to the Applicable Deadline, to follow the instructions set forth in the
Extension Letter.

 

(m)          Not disburse any amounts from the Trust Account in connection with
a Business Combination in the event that the amount per share to be received by
the redeeming Public Shareholders is less than $10.30 per share (plus the amount
per share deposited in the Trust Account pursuant to any Extension Letter).

 

(n)          In connection with a Business Combination, before making
disbursements to the Depository Trust Company, the Company or any other person,
disburse the per share amount to redeeming Public Shareholders (other than
shares tendered through the Depository Trust Company) that have tendered their
shares directly to the Trustee.

 

(o)          Promptly acknowledge and comply with any irrevocable instruction
letter delivered in the form of Exhibit E delivered by the Company in connection
with the disbursement of funds to a Public Shareholder.

 

(p)          Promptly acknowledge, in writing to any redeeming Public
Shareholder and the Company, any irrevocable instruction letter in the form of
Exhibit F delivered by such redeeming Public Shareholder after the announcement
by the Company of a proposed Business Combination and promptly comply with any
irrevocable written instruction letter in the form of Exhibit F delivered by
such Public Shareholder in connection with the disbursement of funds to such
Public Shareholder if the Company has not notified the Trustee in writing during
the Objection Period that such irrevocable written instruction letter is a
Non-Compliant Instruction Letter (as defined below).

 

2.          Limited Distributions of Income from Trust Account.  

 

(a)          Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C,
the Trustee shall distribute to the Company the amount of interest income earned
on the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company as a result of such interest income.

 

(b)          [intentionally omitted]

 

(c)          The limited distributions referred to in Section 2(a) above shall
be made only from income collected on the Property.  Except as provided in
Section 2(a), no other distributions from the Trust Account shall be permitted
except in accordance with Section 1(i) hereof.

 



 3 

 

 

(d)          The Company shall provide Chardan with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance.

 

(e)          If applicable, the Company shall issue a press release at least
three days prior to the Applicable Deadline announcing that, at least five days
prior to the Applicable Deadline, the Company received notice from the Company’s
insiders that the insiders intend to extend the Applicable Deadline;

 

(f)          Promptly following the Applicable Deadline, disclose whether or not
the term the Company has to consummate a Business Combination has been extended;

 

3.          Agreements and Covenants of the Company.  The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, Chief Executive Officer or Chief
Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i), 2(a) and 2(b) above, the Trustee shall be entitled to rely on,
and shall be protected in relying on, any verbal or telephonic advice or
instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

 

(b)          Subject to the provisions of Sections 5 and 7(g) of this Agreement,
hold the Trustee harmless and indemnify the Trustee from and against, any and
all expenses, including reasonable counsel fees and disbursements, or loss
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct.  Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”).  The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld.  The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld.  The Company may participate in such
action with its own counsel;

 

(c)          Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time.  It is expressly understood that
the Property shall not be used to pay such fees and further agreed that any fees
owed to the Trustee shall be deducted by the Trustee from the disbursements made
to the Company pursuant to Sections 1(i) solely in connection with the
consummation of a Business Combination, or pursuant to Section 2(b).  The
Company shall pay the Trustee the initial acceptance fee and first year’s fee at
the consummation of the IPO and thereafter on the anniversary of the Effective
Date;

 



 4 

 

 

(d)          In connection with any vote of the Company’s shareholders regarding
a Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes verifying the vote of the Company’s shareholders regarding
such Business Combination; and

 

(e)          In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i), the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.

 

(f)          Upon receiving the written request of a Public Shareholder to do so
at any time after the date hereof, provide such Public Shareholder with a copy
of any instruction provided to the Trustee pursuant to Section 1(i) or Section
1(j) along with any Notification (as defined in Exhibit A), Instruction Letter
(as defined in Exhibit A),  applicable flow of funds memorandum (or similar
document), or any other notice delivered to the Trustee by the Company regarding
the disbursement of Property from the Trust Account resulting in the Property
left in the Trust Account being less than $51,500,000 (or $59,225,000 if the
Underwriters’ over-allotment option is exercised in full) plus any amount
eventually deposited on account of any Extension, which, in each case, shall
specify to whom the Property shall be disbursed (such written notice, a
“Disbursement Notice” and the date such Public Shareholder receives a
Disbursement Notice, a “Disbursement Notice Date”). Each Disbursement Notice
shall be delivered to such Public Shareholder at least two business days prior
to the disbursement of any Property pursuant to Section 1(i) or Section 1(j) and
no Property shall be disbursed from the Trust Account prior to the date that is
two business days from the applicable Disbursement Notice Date.

 

(g)          At the request of any Public Shareholder who has removed shares
from street name and holds such shares either in certificated or book-entry form
and, except if such shares are held in book-entry form, delivered such
certificated shares to the Trustee for purposes of redemption in connection with
a Business Combination, concurrently with the delivery of such shares, solely if
such shares are certificated. to the Trustee, send an irrevocable written
instruction letter in the form of Exhibit E to the Trustee directing the Trustee
to disburse no less than $10.30 per share (plus the amount per share deposited
in the Trust Account pursuant to any Extension Letter) to such Public
Shareholder.

 

(h)          Following receipt of a copy of an irrevocable written instruction
letter in the form of Exhibit F delivered by a Public Shareholder who has
removed shares from street name and holds such shares either in certificated or
book-entry form and, except if such shares are held in book-entry form,
delivered such certificated shares to the Trustee for purposes of redemption in
connection with a Business Combination to the Trustee, review such letter to
confirm (i) such letter is in the form of Exhibit F, (ii) a Business Combination
has been announced on or prior to the date of such letter and (iii) the number
of shares of Common Stock set forth on such letter to be redeemed is not greater
than the number of shares of Common Stock held by the applicable Public
Shareholder.  Solely if the Company cannot confirm the requirements of clauses
(i) through (iii) of this Section 3(h), but not for any other reason, then
within two days of the Company’s receipt of the applicable copy of the
irrevocable written instruction letter in the form of Exhibit F (such time
period, the “Objection Period”), the Company will notify the applicable Public
Shareholder and the Trustee in writing that such irrevocable written instruction
letter is a “Non-Compliant Instruction Letter” and that the Trustee will not be
required to comply with such letter.

 



 5 

 

 

4.          Limitations of Liability.  The Trustee shall have no responsibility
or liability to:

 

(a)          Take any action with respect to the Property, other than as
directed in paragraphs 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;

 

(b)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(c)          Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

(d)          Refund any depreciation in principal of any Property;

 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons.  The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 



 6 

 

 

(h)          File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)          Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account or released to it under Section 2(a) hereof);

 

(j)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein; and

 

(k)          Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Section 1(i), 2(a) or 2(b) above.

 

5.          Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.          Termination.  This Agreement shall terminate as follows:

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 



 7 

 

 

7.          Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary’s bank or intermediary bank.  The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire.

 

(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Sections 1(i), 1(m), 1(n), 1(o), 1(p), 3(g), 3(h) 7(c) and 7(h) (which may only
be amended with the approval of the holders of at least 75% of the shares of
Common Stock sold in the IPO, provided that all Public Shareholders must be
given the right to receive a pro-rata portion of the trust account (no less than
$10.30 per share plus the amount per share deposited in the Trust Account
pursuant to any Extension Letter) in connection with any such amendment), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto; provided, however, that no such
change, amendment or modification may be made without the prior written consent
of Chardan.  As to any claim, cross-claim or counterclaim in any way relating to
this Agreement, each party waives the right to trial by jury.  The Trustee may
require from Company counsel an opinion as to the propriety of any proposed
amendment.

 

(d)          The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, Borough of Manhattan,
for purposes of resolving any disputes hereunder.

 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn:  Relationship Management

Fax No.:

 



 8 

 

 

if to the Company, to:

 

M I Acquisitions, Inc.

c/o Magna Management LLC

40 Wall Street, 58th Floor

New York, NY 10005

Attn:  Joshua Sason, Chief Executive Officer

Fax No.:  (646) 737-9948

 

in either case with a copy (which copy shall not constitute notice) to:

 

Chardan Capital Markets, LLC

17 State Street, Suite 1600

New York, NY 10004

Attn: George Kaufman

Facsimile: (646) 465-9039

 

and

 

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Mitchell S. Nussbaum, Esq.

Fax No.: (212) 407-4990

 

and

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Attn: Robert H. Cohen, Esq.

Fax: (212) 547-5444

 

(f)          This Agreement may not be assigned by the Trustee without the prior
consent of the Company.

 

(g)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.  

 

(h)          Each of the Company and the Trustee hereby acknowledge that Chardan
is a third party beneficiary of this Agreement and that each Public Shareholder
is a third party beneficiary of Sections 1(i), 1(m), 1(n), 1(o), 1(p), 3(g),
3(h), 7(c) and 7(h).

 

 9 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, as Trustee         By: /s/ Michael Legregin     Name: Michael
Legregin     Title:  Senior Vice President         M I ACQUISITIONS, INC.      
  By: /s/ Joshua Sason     Name: Joshua Sason     Title:  Chief Executive
Officer

 

 10 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of IPO by wire transfer  $2,000  Annual fee  First year, initial closing
of IPO by wire transfer; thereafter on the anniversary of the effective date of
the IPO by wire transfer or check  $10,000  Transaction processing fee for
disbursements to Company under Section 2  Deduction by Trustee from accumulated
income following disbursement made to Company under Section 2  $250  Paying
Agent services as required pursuant to section 1(i)  Billed to Company upon
delivery of service pursuant to section 1(i)   Prevailing rates 

 

 11 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

                      [Insert date]

 

American Stock Transfer & Trust Company, LLC

6291 15th Avenue

Brooklyn, NY 11219

 

Attn:  Relationship Management

 

Re:Trust Account No. [_____________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
M I Acquisitions, Inc. (“Company”) and American Stock Transfer & Trust Company,
LLC (“Trustee”), dated as of September 12, 2016 (“Trust Agreement”), this is to
advise you that the Company has entered into an agreement with
[__________________] (“Target Business”) to consummate a business combination
with Target Business (“Business Combination”) on or about [insert date].  The
Company shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”).  Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [__________] and to transfer the
proceeds to the above-referenced account at [                     ] to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date.  It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, and
(ii) the Company shall deliver to you (a) [an affidavit] [a certificate] of
[__________________], which verifies the vote of the Company’s shareholders in
connection with the Business Combination if a vote is held and (b) joint written
instructions from the Company and Chardan Capital Markets LLC with respect to
the transfer of the funds held in the Trust Account, which must provide for the
disbursement of no less than $10.30 per share plus the amount per share
deposited in the Trust Account per Extension Letter to redeeming Public
Shareholders (“Instruction Letter”).  You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the counsel’s letter and the Instruction Letter, in accordance with the terms of
the Instruction Letter.  In the event that certain deposits held in the Trust
Account may not be liquidated by the Consummation Date without penalty, you will
notify the Company of the same and the Company shall direct you as to whether
such funds should remain in the Trust Account and distributed after the
Consummation Date to the Company.  Upon the distribution of all the funds in the
Trust Account pursuant to the terms hereof, the Trust Agreement shall be
terminated.

 



 12 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 

  Very truly yours,       M I ACQUISITIONS, INC.       By:      
_______________, Chief Executive Officer       By:       ____________, Secretary

 

Acknowledged and Agreed:

 

Chardan Capital Markets, LLC

 

By:     Name:     Title:    

 

 13 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

                      [Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

 

Attn:  Relationship Management

 

Re:Trust Account No. [______________] - Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
M I Acquisitions, Inc. (“Company”) and American Stock Transfer & Trust Company,
LLC (“Trustee”), dated as of September 12, 2016 (“Trust Agreement”), this is to
advise you that the Company has been unable to effect a Business Combination
with a Target Company within the time frame specified in the Company’s Amended
and Restated Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO.  Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments on [______________] and to transfer
the total proceeds to the Trust Checking Account at [             ] to await
distribution to the Public Shareholders. The Company has selected [____________,
20__] as the record date for the purpose of determining the Public Shareholders
entitled to receive their share of the liquidation proceeds.  It is acknowledged
that no interest will be earned by the Company on the liquidation proceeds while
on deposit in the Trust Checking Account. You agree to be the Paying Agent of
record and in your separate capacity as Paying Agent, to distribute said funds
directly to the Public Shareholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company. Upon the distribution of all the funds in the Trust Account, your
obligations under the Trust Agreement shall be terminated.

 

  Very truly yours,       M I ACQUISITIONS, INC.       By:       _________,
Chief Executive Officer         By:       _________, Secretary

 

cc: Chardan Capital Markets LLC

 

 14 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

                      [Insert date]

  

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

 

Attn:  Relationship Management

 

Re:Trust Account No. [___________]

 

Gentlemen:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
M I Acquisitions, Inc. (“Company”) and American Stock Transfer & Trust Company,
LLC (“Trustee”), dated as of September 12, 2016 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company [$_______] of the interest
income earned on the Property as of the date hereof.  The Company needs such
funds to pay for its tax obligations as a result of such interest income.  In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  M I ACQUISITIONS, INC.       By:       _________, Chief Executive Officer    
    By:       _________, Secretary

 

cc: Chardan Capital Markets LLC

 

 15 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

                      [Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

 

Attn:  Relationship Management

 

Re:Trust Account No. [______________] Extension Letter

 

Gentlemen:

 

Pursuant to Section 1(l) of the Investment Management Trust Agreement between M
I Acquisitions, Inc. (“Company”) and American Stock Transfer & Trust Company,
LLC, dated as of September 12, 2016 (“Trust Agreement”), this is to advise you
that the Company is extending the time available in order to consummate a
Business Combination with the Target Businesses for an additional one (1) month,
from _______ to _________ (the “Extension”).

 

This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit [$125,00 (or $143,750 if the underwriters’ over-allotment option was
exercised in full)], which will be wired to you, into the Trust Account
investments upon receipt.

 

This is the ____ of up to three Extension Letters.

 

  Very truly yours,       M I ACQUISITIONS, INC.       By:       _________,
Chief Executive Officer         By:       _________, Secretary

 

cc: Chardan Capital Markets LLC

 

 16 

 

 

EXHIBIT E

 

[Letterhead of Company]

 

                      [Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

 

Attn:  Relationship Management

 

Re:Trust Account No. [______________] - Irrevocable Instruction in Connection
with Business Combination

 

Gentlemen:

 

Pursuant to paragraphs 1(o) and 3(g) of the Investment Management Trust
Agreement between M I Acquisitions, Inc. (“Company”) and American Stock Transfer
& Trust Company, LLC (“Trustee”), dated as of September 12, 2016 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $______, which is not less than $10.30 (plus the
amount per share deposited in the Trust Account pursuant to any Extension
Letter) per share to ________________ (the “Shareholder”) for the
_____________________ shares of the Company’s common stock delivered to you
prior to or concurrently herewith for redemption in connection with the Business
Combination, and (ii) deliver to the Shareholder the amounts specified in clause
(i) prior to delivering and amounts to the Depository Trust Company, the
Company, or any person from whom you have not received an irrevocable
instruction substantially similar to this one.  

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or  expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith.  You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company has approved the foregoing irrevocable
instructions and does hereby extend the Company’s irrevocable agreement to
indemnify your firm  for  all  loss,  liability
or  expense  in  carrying  out  the  authority and  direction  herein contained
on the terms herein set forth.

 

The Shareholder  is  intended  to  be  and  is a  third  party  beneficiary  of
this letter and the irrevocable instructions set forth herein,  and  no
amendment or  modification to the instructions set forth herein may be made
without the prior written consent of the Shareholder.

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Company and to bind the
Company to all of the terms and conditions contained herein.

 

[remainder of page intentionally left blank]

 

  

 

 

  Very truly yours,       M I ACQUISITIONS, INC.       By:
                          Name:      Title:  

 

Acknowledged and Agreed:

 

AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, as Trustee

 

    Name:   Title:  

 

Cc: [SHAREHOLDER].

 

  

 

 

EXHIBIT F

 

[Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

 

Attn:  Relationship Management

 

Re:Trust Account No. [______________] - Irrevocable Instruction in Connection
with Business Combination

 

Gentlemen:

 

Pursuant to paragraphs 1(p) and 3(h) of the Investment Management Trust
Agreement between M I Acquisitions, Inc. (“Company”) and American Stock Transfer
& Trust Company, LLC (“Trustee”), dated as of September 12, 2016 (“Trust
Agreement”), this constitutes our irrevocable instruction to you to (i) in
conjunction with the Business Combination (as defined in the Trust Agreement),
disburse a per share amount of $______, which is not less than $10.30 (plus the
amount per share deposited in the Trust Account pursuant to any Extension
Letter) per share to ________________ (the “Shareholder”) for the
_____________________ shares of the Company’s common stock delivered to you
prior to or concurrently herewith for redemption in connection with the Business
Combination, and (ii) deliver to the Shareholder the amounts specified in clause
(i) prior to delivering and amounts to the Depository Trust Company, the
Company, or any person from whom you have not received an irrevocable
instruction substantially similar to this one.  

 

The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or  expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith.  You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.

 

The Board of Directors of the Company does hereby extend the Company’s
irrevocable agreement to indemnify your firm for all loss, liability or expense
in carrying out the authority and direction herein contained on the terms herein
set forth.

 

No amendment or  modification to the instructions set forth herein may be made
without the prior written consent of the Shareholder.

 

By signing below, the person executing this letter certifies that they are duly
authorized to execute this letter on behalf of the Shareholder and to bind the
Shareholder to all of the terms and conditions contained herein.

 

[remainder of page intentionally left blank]

 

  

 

 

  Very truly yours,       [SHAREHOLDER]       By:                            
Name:      Title:  

 

Acknowledged and Agreed:

 

AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, as Trustee

 

    Name:   Title:  

 

Cc:M I Acquisitions, Inc.

c/o Magna Management LLC

40 Wall Street, 58th Floor

New York, NY 10005

Attn:Joshua Sason, Chief Executive Officer

Fax No.:  (646) 737-9948

 



  

 